 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                  X

 KAREN WILSON,                                                    NOT FOR PUBLICATION

                        Plaintiff,                                MEMORANDUM & ORDER
                                                                  19-CV-5537(AMD)(LB)
                -against-
                                                                             FILED
 LENOX HILL HOSPITAL/NORTHWELL                                           dIsYrctcSmifo N Y
 HEALTH and LON MELTZER,
                                                                       ★ DEC        2019    ★
                        Defendants.
                                                  X
                                                                       BROOKLYN OFFICE
 ANN M.DONNELLY,United States District Judge:

         On September 27, 2019, the pro se plaintiff, Karen Wilson, filed this action against her

 current employer pursuant to Title VII of the Civil Rights Act of 1964,42 U.S.C. § 2000e et seq.,

 and the Age Discrimination in Employment Act of 1967,29 U.S.C. §§ 621 to 634. (ECF No. 1.)

 By memorandum and order dated October 15, 2019,1 granted the plaintiffs application to

 proceed informa pauperis pursuant to 28 U.S.C. § 1915, and directed the plaintiff to file an

amended complaint within 30 days. (ECF No. 4.) On November 12, 2019, the plaintiff filed an

amended complaint against Lenox Hill Hospital' and Lon Meltzer, her supervisor. (ECF No. 5.)

For the reasons that follow, the Court dismisses the action with leave to file a second amended

complaint within 30 days of this order.

     L       Background

         The following factual allegations are drawn from the complaint(ECF No. 1) and the

amended complaint(ECF No. 5). I consider both pleadings in order to determine the chronology

of events and the nature of the plaintiffs claims. See Fortunalo v. Bernstein, No. 12-CV-1630,

2015 WL 5813376, at n. 4(S.D.N.Y. Sept. 1, 2015)("Although an amended complaint ordinarily


' Lenox Hill Hospital is a member hospital of Northweli Health.
                                                  1
 supersedes the original and renders it of no legal effect, the Court considers both the original and

 amended complaints here in light of Plaintiffs references to the original complaint in his

 amended complaint and Plaintiffs pro se status.")(internal citations and quotation marks

 omitted).

        The plaintiff has been employed at Lenox Hill Hospital for 18 years as a customer service

representative. (EOF No. 1 at 6.) On an unspecified date, the plaintiff filed a complaint with the

human resources department because she had been doing "out oftitle job duties," including

handling legal documents, for 15 years. {Id. at 6.) The plaintiff claims that Lon Meltzer, her

supervisor, retaliated against her for filing the complaint. {Id. at 6-7, 10.) On September 5,

2018,someone spilled a "foul liquid" on the plaintiffs desk. (EOF No.5 at 6.) The plaintiff

sent a photo ofthe vandalized workspace to Mr. Meltzer's boss, Fred Desemo. {Id.) On

September 21,2018,the plaintiff asked Mr. Meltzer to "refrain from touching [her] shoulders."

{Id.)

        On June 11, 2019,the plaintiff filed a charge of discrimination with the Equal

Employment Opportunity Commission. (ECF No. 1 at 10). On July 9, 2019, while her charge

was pending, Mr. Meltzer "show[ed the plaintiff] something on sexual physical harassment" and

on July 19, she received a "bad job evaluation." (ECF No. 5 at 7.) On July 26,2019,someone

reported an anonymous complaint with the "Ethic Point of sexual harassment hotline." {Id.) On

August 16,2019,the EEOC issued a right-to-sue letter to the plaintiff. (ECF No. 1 at 11).

        On August 29,2019, someone from Lenox Hill Hospital's corporate compliance

department questioned the plaintiff about patients' social security and HIPAA information.

(ECF No.5 at 7.) On December 19, 2019,someone questioned the plaintiff about the meaning

ofthe word "connect," but did not question her"male or female co-workers." {Id. at 6.)

                                                  2
        The plaintiff alleges discrimination and retaliation based on religion, race, gender, age,

color, and national origin. {Id. at 8.)

     11.    Standard of Review

        A complaint must plead "enough facts to state a claim to relief that is plausible on its

face." Bell Atl. Corp. v. Twombly,550 U.S. 544,570(2007). A claim is plausible on its face

when the plaintiff"pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662,678

(2009)(citing Twombly,550 U.S. at 556). Pro se complaints are held to less stringent standards

than pleadings prepared by attomeys; the court must read a pro se litigant's complaint liberally

and interpret it to raise the strongest arguments it suggests. Erickson v. Pardus,551 U.S. 89,94

(2007); Sealed PlaintiffV. Sealed Defendant #7, 537 F.3d 185, 191-93(2d Cir. 2008).

       Under 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss an informa pauperis action

when the action "(i) is frivolous or malicious;(ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from such relief."

       A. Title VII and ADEA Discrimination Claims


       Title VII makes it unlawful for an employer to "discriminate against any individual with

respect to his [or her] compensation,terms, conditions, or privileges of employment, because of

such individual's race, color, religion, sex, or national origin." 42 U.S.C. § 2000e-2(a)(l). The

ADEA makes it unlawful for an employer to "discriminate against any individual...because of

such individual's age." 29 U.S.C. § 623(a)(1). To establish aprimafacie case of discrimination

under Title VII and the ADEA,the plaintiff must show that she is a member of a protected class,

she was qualified for the position she held, and she suffered an adverse employment action under

circumstances giving rise to an inference of discrimination. Ruiz v. County ofRockland, 609
F.3d 486,492(2d Cir. 2010)(Title VII); Kassner v. 2nd Avenue Delicatessen Inc., 496 F.3d 229,

238(2d Cir. 2007)(ADEA), At the pleading stage, the plaintiff has a "minimal" initial burden;

she need not prove every element ofa primafacie case of discrimination, but she must allege

facts which plausibly suggest that her employer took an adverse action against her, and that her

race, sex, national origin, or age was a "motivating factor" in that action. See Vega v. Hempstead

Union Free Sch. Dist., 801 F.3d 72, 84-86(2d Cir. 2015).

        Here, the plaintiff alleges that she was bom in 1972, and is Black and female. (ECF No.

1 at 5.) In the original complaint, the plaintiff alleged that her supervisor gave her a bad

evaluation, touched her shoulders without her consent, removed personal belongings from her

workspace, and spilled liquid on her desk. {Id. at 6-7.) The plaintiff repeats those allegations in

the amended complaint, but also alleges that someone made an anonymous complaint to a sexual

harassment hotline. (ECF No. 5 at 9.) It is unclear whether the plaintiff called the hotline, or is

aware ofsomeone who called the hotline on her behalf.


        Although the plaintiff argues that none ofthe things she cites in the amended complaint

would have happened "[i]f[she] was white," {id. at 8), she does not allege facts to show that her

employer took any adverse action because of her race, gender, or age. See, e.g., Chowdhury v.

Sadovnik, No. 17-CV-2613,2017 WL 4083157, at *4-5(E.D.N.Y. Sept. 14, 2017)(dismissing

Title VII and ADEA discrimination claims because there were no factual allegations linking the

defendants' adverse employment actions to the plaintiffs race, religion, or age). Therefore, the

plaintiff has not complied with this Court's order directing her to allege facts to support her Title

VII or ADEA discrimination claim.
       B. Title VII and ADEA Retaliation Claims

       Both Title VII and the ADEA contain similar anti-retaliation provisions. Under 42

U.S.C. § 2000e-3(a), an employer cannot discriminate against an employee "because [s]he has

made a charge" under Title VII. Likewise, an employer cannot discriminate against an employee

"because such individual...has made a charge" under the ADEA. 29 U.S.C. § 623(d). To state a

primafacie case ofretaliation under Title VII or the ADEA,a plaintiff must demonstrate that

"(1)she engaged in protected activity,(2)the employer was aware ofthat activity,(3)the

employee suffered a materially adverse action, and (4)there was a causal connection between the

protected activity and that adverse action." Lore v. City ofSyracuse,670 F.3d 127, 157(2d Cir.

2012). As with discrimination claims, at the pleading stage, the allegations need only give

"'plausible support' to the reduced primafacie requirements..." Chowdhury,2017 WL

4083157, at *6(quoting Littlejohn v. City ofNew York, 795 F.3d 297, 315-16(2d Cir. 2015)).

       A formal or informal complaint about discrimination qualifies as a protected activity for

purposes of retaliation claims "so long as the employee has a good faith, reasonable belief that

the underlying challenged actions ofthe employer violated the law." Kelly v. Howard I. Shapiro

& Assocs. Consulting Eng'rs, P.C., 716 F.3d 10,14(2d Cir. 2013)(citation and internal

quotation marks omitted). However, vague or ambiguous complaints are insufficient, and the

"employer should 'reasonably have understood that the plaintiffs complaint was directed at

conduct prohibited by Title VIP" or the ADEA. Chowdhury,2017 WL 4083157, at *6(quoting

Rojas V. Roman Catholic Diocese ofRochester,660 F.3d 98,108(2d Cir. 2011)), Mere

complaints of unfair treatment are not protected under Title VII and the ADEA. Simpson v.

MTA/New York City Transit Authority, No. 16-CV-3783, 2016 WL 8711077, at *5(E.D.N.Y.

Aug. 26,2016)(dismissing retaliation claim because the plaintiff did not allege that she filed a
complaint or grievance with supervisors about the acts ofalleged discrimination on the basis of

her age or race).

        The plaintifffiled a complaint with her employer's human resources department because

she had been doing "out oftitle job duties," such as handling legal documents. (ECF No. 1 at 6.)

She also may have filed an anonymous complaint to a sexual harassment hotline. (ECF No.5 at

7.) But the plaintiff has not alleged that these complaints were related to unlawful discrimination

or unfair treatment due to her race, gender, or age. Furthermore, even ifthe anonymous

complaint to the sexual harassment hotline constituted protected activity, it could not form the

basis of a retaliation claim because her employer would not have known who made the

complaint. Accordingly, the amended complaint does not state a claim for retaliation under Title

VII or the ADEA.


       C. Individual Liability

       Finally, neither Title VII nor the ADEA provide for individual liability; only the

employer may be named. Cherry v. Toussaint, 50 F. App'x. 476,477(2d Cir. 2002)("[T]he

ADEA precludes individual liability."); McMahon v. Napolitano, No. 13-CV-1404,2013 WL

1410382, at *1 (E.D.N.Y. Apr. 8, 2013)(neither Title VII nor the ADEA provides for individual

liability). Therefore, the Title VII and ADEA claims are dismissed as against Mr. Meltzer.

    III.    Leave to Amend


       In light ofthe plaintiffs pro se status, the Court grants the plaintiff leave to file a second

amended complaint. For her discrimination claims, the plaintiff must allege facts to show that

she suffered discrimination because of her race, gender, or age. However, she cannot rely on

conclusory or hypothetical statements to support her claims, such as the statement that the

defendants would not have acted against her "if[she] was white." For her retaliation claims, she
must allege facts to show that she complained that she was treated imfairly because of her race,

gender, or age, and suffered retaliation because of her complaint. The second amended

complaint will replace the complaint and the amended complaint. It must be captioned "Second

Amended Complaint," and must bear the same docket number as this order. I encourage the

plaintiffto make an appointment with the Federal Pro Se Legal Assistance Project which

provides limited representation to pro se litigants in this district.^

     IV.       Conclusion


           For the reasons set forth above,the Court dismisses the action, filed informa pauperis^

for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The Court grants the

plaintiff 30 days from the date ofthis order to file a second amended complaint. No summons

will issue at this time and all further proceedings will be stayed for 30 days. Ifthe plaintiff does

not file a second amended complaint in a timely fashion, or show good reason why she cannot

comply,the Clerk of Court will be directed to enterjudgment and close this case. Ifthe plaintiff

files a second amended complaint, the Court will review it for compliance with this order and for

sufficiency under 28 U.S.C. § 1915(e)(2)(B).

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)that any appeal would not be taken

in good faith and informa pauperis status is therefore denied for the purpose of an appeal. See

Coppedge v. United States^ 369 U.S. 438,444-45 (1962).




^ The Clerk of Court will mail the plaintiffa copy ofthe Pro Se Legal Assistant Project flyer with this
  order.
so ORDERED.




                             s/Ann M. Donnelly
                            ANN M.DONNELLY
                            United States District Judge


Dated: December 11, 2019
       Brooklyn, New York
Federal Pro Se Legal
Assistance Project
The Federal Pro Se Legal Assistance Project (the "Projecf) is a free service offered by the
City Bar Justice Center of the New York City Bar Association. The Project provides free in
formation, advice, and limited-scope legal assistance to non-incarcerated, pro se litigants in
the Eastern District of New York. The Project staff work for the City Bar Justice Center, not
for the United States District Court.


Services We Can Provide:
        • Explain federal court procedures and rules involved in your case.
        • Provide brief legal counseling.
       • Advise you about potential federal claims prior to filing suit.
       • Review draft pleadings and correspondence with the court.
       • Give referrals to legal, governmental and social services.

What does "Limited-Scope" Mean?
"Limited-scope" legal assistance means that even though the Project attorney may provide
you information, advice, and some legal assistance, she will not be the lawyer representing
you on your case. You will still act as your own lawyer unless you retain a lawyer on your
own.



Appointments and Hours
The Project attorney meets with pro se litigants by appointment. Our office is located on the
ground floor ofthe Brooklyn courthouse for the Eastern District ofNew York in Room N-
108.


Appointments are available Monday through Thursday.

To schedule an appointment please call 212-382-4729 or stop by the office. We make every
effort to return calls within two business days.


Cat Itaya, Esq.              Federal Pro Se Legal Assistance Project
Project Director             c/o U.S. District Court, EDNY
Tel: 212-382-4729            225 Cadman Plaza East
                                                                           CITY BAR
David Preciado
                             Brooklyn,NY 11201
                             (212)382-4729
                                                                           JUSTICE
Project Coordinator          www.citvbariiisticecenter.org                 CENTER
Tel: 212-382-4743
